IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 96-CA-00359-SCT
LARRY CHAPPELL
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              11/29/95
TRIAL JUDGE:                                   HON. GRAY EVANS
COURT FROM WHICH APPEALED:                     SUNFLOWER COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        ROBERT E. BUCK
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL

                                               BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                             HALLIE GAIL BRIDGES
NATURE OF THE CASE:                            CIVIL - POST CONVICTION RELIEF
DISPOSITION:                                   AFFIRMED - 12/11/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                1/2/98




     BEFORE DAN LEE, C.J., PITTMAN AND MILLS, JJ.

     MILLS, JUSTICE, FOR THE COURT:




                                  STATEMENT OF THE CASE

On November 30, 1996, the Circuit Court of Sunflower County denied Larry Chappell's motion to
vacate his guilty plea and sentence. Aggrieved, Chappell appeals to this Court, assigning as error the
following issue:

     I. WHETHER CHAPPELL'S GUILTY PLEA WAS KNOWINGLY,
     INTELLIGENTLY, AND VOLUNTARILY MADE.

                                               FACTS

On June 8, 1995, the Grand Jury in the Circuit Court of Sunflower County indicted Larry Chappell
for burglary of a dwelling. Chappell was arraigned on June 6, 1995, at which time Cleve McDowell
was appointed as his attorney. On July 11, 1995, Larry Chappell was charged with and pled guilty to
burglary of a dwelling. At the guilty plea hearing, after determining that the plea was knowingly,
intelligently, and voluntarily made, the circuit court accepted Chappell's plea and sentenced him to
serve ten years in the state penitentiary with four of those years being suspended. The circuit court
stipulated that this sentence was under the law prior to June 30, so Chappell might not be required to
serve eighty-five percent of his sentence.

On July 24, 1995, Chappell filed a motion to set aside his guilty plea. The circuit court denied this
motion on September 6, 1995. Chappell then filed a motion for post conviction relief On November
29,1995, the circuit court dismissed this motion on the grounds that it had already been heard.

                                            DISCUSSION

Even though Chappell's brief only raises the issue of an involuntary guilty plea, he also asserts
ineffective assistance of counsel in his motion for post-conviction relief. After reviewing the record,
this Court finds that Chappell fails to prove either of these claims.

     I. WHETHER CHAPPELL'S GUILTY PLEA WAS KNOWINGLY,
     INTELLIGENTLY, AND VOLUNTARILY MADE.

Chappell failed to establish that his plea was not knowingly, intelligently, and voluntarily made.
Chappell asserts that he did not commit the burglary and in his guilty plea admits only to having
stolen goods in his car. He claims that he only agreed to plead guilty to burglary because his attorney,
Cleve McDowell, assured him it was his best and only option. Further, Chappell asserts that
McDowell told him he would probably only receive house arrest and that a guilty plea was in his best
interest. Chappell contends that his guilty plea was made in reliance on these representations.

However, Chappell's petition to enter a guilty plea manifests that he knew that he was pleading guilty
to burglary. Chappell stated that he was making the plea because it was in his best interest. It is well
established that a guilty plea is held voluntary if a defendant makes the plea after intelligently
determining that the plea is in his best interest, even if the defendant does not admit actual
participation in the crime. North Carolina v. Alford, 400 U.S. 25, 37 (1970). However, if the
defendant does not admit participation, the record must reflect convincing evidence of the defendant's
guilt and the defendant must voluntarily, knowingly, and understandingly consent to the prison
sentence. Alford, 400 U.S. at 37.

In the case sub judice, the record reflects considerable evidence implicating Chappell. The victim,
Robert Johnson, was Chappell's uncle. The victim's property was found in Chappell's car. The state
also had witnesses who could incriminate Chappell. Chappell now claims to have a witness, Curtis
Dotson, that could testify to his innocence. McDowell testified that on the day of trial Chappell told
him that he did not have any witnesses. In fact, Curtis Dotson was scheduled to be called by the
prosecution as a witness against Chappell. Chappell concedes that he did not have any witnesses that
were not already being called by the state. This Court finds that these facts provide sufficient
evidence of Chappell's guilt.

The evidence also shows that in all likelihood the plea was in Chappell's best interest. The state
dropped his status as an habitual offender. He was also sentenced to less than the maximum. The
judge suspended four of his ten year sentence and sentenced him to serve under the law existing prior
to June 30, 1995, which did not require an inmate to serve eighty-five percent of his prison time. The
facts indicate that Chappell was guilty and that his guilty plea was in his best interest. Thus, the fact
that he was pleading guilty in his best interest rather than admitting actual guilt should not alter the
validity of the plea according to the standard set forth in North Carolina v. Alford. 400 U.S. at 37.

Chappell also maintains that he only pled guilty because McDowell promised him that he would
receive house arrest. McDowell testified that Chappell was already under house arrest and that he
told Chappell that he would most likely "get time." McDowell also testified that he explained to
Chappell that the court would decide what sentence to impose. At the guilty plea hearing, the judge
went over the minimum and maximum sentence the court could legally impose. The record reflects
that Chappell answered affirmatively when the judge specifically asked him if he understood that the
maximum sentence for burglary was ten years in the Penitentiary. The judge also confirmed that
Chappell knew what was in the guilty plea petition and that no one had promised him anything to sign
it. At Chappell's evidentiary hearing on his post conviction relief, he acknowledges that he
understood all of the statements made by the judge. Chappell also admits that he has been through
this proceeding before, which indicates that he understood the implication of his plea. Based on the
following facts this Court holds that Chappell's plea was voluntary.

     II. WHETHER CHAPPELL RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL

The standard of review for ineffective assistance of counsel is set out in Strickland v. Washington,
466 U.S. 668 (1984). This Court adopted the Strickland standard in Gilliard v. State, 462 So. 2d
710, 714 (Miss. 1985). The Strickland test has two parts: (1) whether or not counsel's overall
performance was deficient; and (2)whether or not the deficient performance, if any, prejudiced the
defense. The defendant has the burden of proving both prongs of this test. Edwards v. State, 615
So. 2d 590, 596 (Miss. 1993).

In Chappell's motion for post-conviction relief he maintains that McDowell misled him and that he
was denied effective assistance of counsel. This contention is not supported by the record. At the
evidentiary hearing, Chappell testifies that McDowell told him there was a chance he would get
house arrest if he pled guilty. He also testifies that he told McDowell he had witnesses that would
support his defense. When McDowell testified at the evidentiary hearing he refuted both of Chappell's
contentions. The defendant must assert "with specificity and detail" that his counsel's performance
was deficient and that the deficient performance prejudiced the defendant to establish a prima facia
case of ineffective assistance of counsel. Cole v. State, 666 So. 2d 767, 775 (Miss. 1995); citing
Perkins v. State, 487 So.2d 791,793 (Miss. 1986). Chappell's unsubstantiated testimony is not
enough to establish a prima facie case of ineffective assistance of counsel. Consequently, Chappell's
claim is without merit.

                                           CONCLUSION

Chappell failed to show an involuntary guilty plea or ineffective assistance of counsel. This Court
affirms the lower court's denial of post conviction relief.

LOWER COURT'S DENIAL OF POST CONVICTION RELIEF AFFIRMED.
LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, ROBERTS AND
SMITH, JJ., CONCUR. McRAE, J., CONCURS IN RESULT ONLY.